DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/716,798, filed August 9th, 2018.
Information Disclosure Statement
The information disclosure statements filed 08/09/2019, 12/04/2019, 12/21/2020, and 03/18/2021 have been considered. 
Drawings
FIGS. 7, 9A, and 9B fail to comply with line and shading requirements of 37 C.F.R. 1.84 (1 and m) and thus do not possess satisfactory reproduction characteristics as required by those sections. See MPEP 608.02.
Specification
The disclosure (in reference to US Patent Publication 2020/0046988 A1) is objected to because of the following informalities:
  Para [0004] line 9 recites “The heart position states may be states of the patient that are”, but should recite “The heart position states may be states of the patient that”.
Para [0010] line 3 recites “such as by an magnitude”, but should recite “such as by a magnitude”.
Para [0036] line 8 recites “the patient’s heart is positioned is caudal”, but should recite “the patient’s heart is positioned caudal”. 
Para [0043] lines 9-10 recites “ventricular tachyarrhythmias”, but should recite “ventricular tachyarrhythmia”. 
Para [0057] line 20 recites “pace/sense 34”, should recite “pace/sense electrode 34”.
Para [0062] line 13 recites “changes respiration state”, but should recite “changes in respiration state”.
Para [0064] line 17 recites “a tachyarrhythmia detection threshold”, but should recite “tachyarrhythmia detection threshold”.
Para [0068] line 12 recites “heart 18 is cranial”, but should recite “heart 18 is caudal”.
Para [0081] line 24 recites “heart 19”, but should recite “heart 18”.
Para [0088] line 9 recites “for the sensing a heart rate”, but should recite “for sensing a heart rate”.
Para [0093] line 13 recites “IMD 12 may carried out”, but should recite “IMD 12 may be carried out”.
Para [0097] line 15 recite “device 170”, but should recite either “device 170A” or “device 170A-170N”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
Claim 1 line 8 recites “modifying that at least parameter”, but should recite “modifying the at least one parameter”.
Claim 19 line 2 recites “modify the at least parameter”, but should recite “modify the at least one parameter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “storing, in a memory of a medical device system, a respective value for each of a plurality of parameters for at least one of anti-tachyarrhythmia shock therapy or 
Claim 1 further recites modifying the at least one parameter value according to the modification associated with the current heart position state; it is unclear how this step is performed or where the modified parameter is being recalled from. Is the modification associated with the current heart position loaded from the memory? In order to advance prosecution, examiner considers the parameter value to be a stored value in the memory that is then modified by the processing circuitry.
Claim 1 also recites “processing circuitry...determining a current one of the plurality of the heart position state of a patient; it is unclear what aspect of the process circuitry is performing this action. A processing circuitry does not inherently have the ability to determine the heart rate position state alone. In order to advance prosecution, examiner considers the processing circuitry is connected to a sensor that provides the signal for the processing circuitry to determine the heart position state of the patient. 
Claim 1 recites the limitation "the delivery" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 inherit the same deficiencies of claim 1. 
Claim 12 recites “removing a most superior one of the at least two of the plurality of electrodes”; it is unclear if this is a different most superior electrode than the one referenced in claim 11. Examiner recommends amending the claim to recite “removing the most superior one of the at least two of the plurality of electrodes” to align the claim limitation with the removing step established in claim 11. 
Claim 14 recites a memory configured to store a respective value for each of a plurality of parameters for at least one of anti-tachyarrhythmia shock therapy or cardiac sensing, and, in association with each of a plurality of heart position states, a respective modification of at least one of the plurality of parameters; it is unclear where the respective values of each of a plurality of parameters are being generated? Are they obtained from the IMD or are they predetermined/transferred from another device? In order to advance prosecution, examiner considers the respective value for each of a plurality of parameters to be a value that is predefined.
Claim 14 further recites processing circuitry configured to…modify the at least one parameter value according to the modification associated with the current heart position state; it is unclear where the parameter value according to the modification associated with the current heart position state is coming from. Is the value coming from the stored memory or a different location? In order to advance prosecution, examiner considers the parameter value to be a stored value in the memory that is then modified by the processing circuitry. 
Claim 14 also recites “processing circuitry configured to… determine a current one of the plurality of heart position states of the patient; it is unclear what aspect of the process circuitry is performing this action. A processing circuitry does not inherently have the ability to 
Claims 15-26 inherit the same deficiencies of claim 14.
Claim 25 recites “the processing circuitry is configured to remove a most superior one of the at least two of the plurality of electrodes”; it is unclear if this is a different most superior electrode than the one referenced in claim 11. Examiner recommends amending the claim to recite “removing the most superior one of the at least two of the plurality of electrodes” to align the claim limitation with the removing step established in claim 11. 
Claim 27 recites “by processing circuitry of a medical device system: determining a heart position state of a patient”; it is unclear what aspect of the process circuitry is performing this action. A processing circuitry does not inherently have the ability to determine the heart rate position state alone. In order to advance prosecution, examiner has interpreted the claim to assume that the processing circuitry is connected to a sensor that provides the signal for the processing circuitry to determine the heart position state of the patient.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 4, 6-8, 14, 15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Degroot et al. (US Patent Publication 2007/0179539 A1) herein after Degroot.
Regarding claims 1 and 14, Degroot teaches a method/medical device system comprising: a plurality of electrodes (Para [0013] “distal electrode coil 24 and distal sensing electrode 26” and fig. 1); storing, in a memory of a medical device system (fig. 2 step 210: determine patient posture and step 212 store posture data), a respective value for each of a plurality of parameters for at least one of anti-tachyarrhythmia shock therapy or cardiac sensing, and, in association with each of a plurality of heart position states, a respective modification of at least one of the plurality of parameters (Para [0041] “SubQ ICD 14 stores the patient posture detected during a corresponding tachycardia episode. SubQ ICD 14 may generate a marker channel signal indicating detection of a substantially horizontal or upright posture during detection of a tachycardia episode” and Para [0032] “For example, the patient posture may be monitored continuously with the detection criteria set according to the determined patient posture. If the patient is determined to be in a substantially horizontal position, the tachycardia and/or fibrillation NID may be set to a higher number, allowing SubQ ICD 14 more time to accurately detect the heart rhythm, effectively delaying a programmed shock therapy. If the patient is determined to be in a substantially upright position (e.g., sitting or standing), more aggressive detection criteria are used, such as a lower NID, to allow quicker detection of a tachycardia/fibrillation and subsequently a quicker therapy response”); and by processing circuitry of the medical device system: determining a current one of the plurality of heart position states of a patient (Para [0031] “Sensor processing block 194 provides a posture signal from posture sensor 195 to microprocessor 142 and/or control circuit 144 corresponding to either a substantially horizontal position, such as a prone, supine or lateral position, or a substantially upright position, such as a standing or sitting position”); modifying the at least parameter value according to the modification associated with the current heart position state (Para [0032] “the tachycardia/fibrillation detection criteria, such as the NID, may be adjusted based on feedback from posture sensor 195. When microprocessor 142 determines that the patient is in a substantially horizontal position, the detection criteria may be adjusted in a way that effectively increases the time required to detect a tachycardia, thereby delaying a shock therapy that is programmed to respond to the detected tachycardia”); and controlling at least one of the delivery of the anti-tachyarrhythmia shock therapy or the cardiac sensing via the plurality of electrodes according to the modified at least one parameter value (Para [0031] “Control circuit 144 controls the delivery of a programmed CV/DF shock in response to a posture signal received from the posture sensor 195” and Para [0013] “distal electrode coil 24 and distal sensing electrode 26”).  
Regarding claims 2 and 15, Degroot further teaches wherein controlling the at least one of the delivery of the anti- tachyarrhythmia shock therapy or the cardiac sensing according to the modified at least one parameter value comprises controlling therapy delivery circuitry of the medical device system (fig. 3 control circuit 144) to deliver the anti-tachyarrhythmia shock therapy according to the modified at least one parameter value (Para [0034] “a shock therapy 
Regarding claims 4 and 17, Degroot further teaches wherein the plurality of heart position states comprises a plurality of postures of the patient (Para [0031] “Sensor processing block 194 provides a posture signal from posture sensor 195 to microprocessor 142 and/or control circuit 144 corresponding to either a substantially horizontal position, such as a prone, supine or lateral position, or a substantially upright position, such as a standing or sitting position”). 
Regarding claims 6 and 19, Degroot further teaches wherein modifying the at least one parameter value comprises modifying a tachyarrhythmia detection parameter (Para [0032] “the tachycardia/fibrillation detection criteria, such as the NID, may be adjusted based on feedback from posture sensor 195”). 
Regarding claims 7 and 20, Degroot further teaches wherein modifying the tachyarrhythmia detection parameter comprises modifying a cardiac electrogram sensing amplitude threshold
Regarding claims 8 and 21, Degroot further teaches wherein modifying the parameter value comprises modifying an anti-tachyarrhythmia shock magnitude (Para [0007] “For example, on initial detection of an atrial or ventricular tachycardia, an anti-tachycardia pacing therapy may be selected and delivered to the chamber in which the tachycardia is diagnosed or to both chambers. On redetection of tachycardia, a more aggressive anti-tachycardia pacing therapy may be scheduled. If repeated attempts at anti-tachycardia pacing therapies fail, a higher energy shock pulse may be selected”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Sanghera et al. (US Publication 2016/0144192 A1) herein after Sanghera.
Regarding claims 3 and 16, Degroot teaches the method/medical device system of claims 1 and 14 respectively and further teaches wherein the medical device system comprises a medical electrical lead comprising a proximal end coupled to an implantable cardioverter-defibrillator, and a distal portion including at least one electrode (fig. 1 depicts lead 18 that comprises ICD 14 and distal electrodes 24 and 26), but does not explicitly disclose that the system is implanted substantially within an anterior mediastinum of the patient.
However, Sanghera discloses a similar implantable cardiac pacing system that is implanted substantially within an anterior mediastinum of the patient (Para [0056] “For example, where a first portion of the unitary device resides within the subcutaneous tissue and a second portion of the unitary device is placed through an intercostal space into a location within the mediastinum”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the positioning of the implantable device of Degroot to be placed substantially within an anterior mediastinum of the patient as disclosed by Sanghera because doing so would give the pacing/sensing electrodes of the implantable device closer proximity to the heart thereby allowing the electrodes to more directly stimulate/sense the heart without interference from the rib cage or other muscles in the area of implantation.  
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Min (US Patent 7,792,276).
Regarding claims 5 and 18, Degroot teaches the method/medical device system of claims 1 and 14 respectively, but does not explicitly disclose wherein determining the current 
However, in a similar implantable medical device, Min discloses wherein determining the current heart position state of the patient comprises determining a respiratory phase of the patient (Column 16 lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/medical device system of Degroot to further include wherein determining the current heart position state of the patient comprises determining a respiratory phase of the patient as disclosed by Min as a way to distinguish requirements for sensing/pacing in either a prone or supine position to effectively provide therapy to the patient.   
Claim 9-13 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Wanasek et al. (US Patent Publication 2005/0209647 A1) herein after Wanasek.
Regarding claims 9-12 and 22-25, Degroot teaches the method/medical device system of claims 1 and 14 respectively and wherein the distal portion of the medical electrical lead includes the at least two of the plurality of electrodes (Para [0013] “distal electrode coil 24 and distal sensing electrode 26” and fig. 1), but does not explicitly teach wherein the plurality of parameters comprises a sensing vector comprising at least two of a plurality of electrodes of the medical device system and a shock vector comprising at least two of the plurality of electrodes of the medical device system, and wherein modifying the parameter value comprises modifying at least one of the sensing vector or the shock vector; wherein modifying 
However, in a similar implantable medical device for delivering multi-directional stimulation waveforms, Wanasek discloses wherein the plurality of parameters comprises a sensing vector comprising at least two of a plurality of electrodes of the medical device system and a shock vector comprising at least two of the plurality of electrodes of the medical device system (fig. 1A electrodes 23, 20, and 8, Para [0113] “It is recognized that numerous variations may be conceived in which a multi-directional vector changes direction in discrete steps in a temporal and spatial pattern that may be ordered or randomized), and wherein modifying the parameter value comprises modifying at least one of the sensing vector or the shock vector (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depict modifying stimulation parameters); wherein modifying at least one of the sensing vector or the shock vector comprises removing one of the at least two of the plurality of electrodes from the at least one of the sensing vector or the shock vector (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depicts the removal of either electrode 23, 20, or 8 denoted by the steps located at the zero-lines); wherein removing the one of the at least two of the plurality of electrodes comprises removing a most superior one of the at least two of the plurality of electrodes (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 and wherein removing a most superior one of the at least two of the plurality of electrodes comprises removing a most distal one of the at least two of the plurality of electrodes (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depicts the removal of either electrode 23, 20, or 8 denoted by the steps located at the zero-lines).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/medical device system of Degroot to further include wherein the plurality of parameters comprises a sensing vector comprising at least two of a plurality of electrodes of the medical device system and a shock vector comprising at least two of the plurality of electrodes of the medical device system, and wherein modifying the parameter value comprises modifying at least one of the sensing vector or the shock vector; wherein modifying at least one of the sensing vector or the shock vector comprises removing one of the at least two of the plurality of electrodes from the at least one of the sensing vector or the shock vector; wherein removing the one of the at least two of the plurality of electrodes comprises removing a most superior one of the at least two of the plurality of electrodes; and wherein removing a most superior one of the at least two of the plurality of electrodes comprises removing a most distal one of the at least two of the plurality of electrodes as disclosed by Wanasek as a way to provide a phase-shifted waveform to decrease defibrillation thresholds due to the continuous multi-directional vector field created by the electrodes thereby reducing overall power consumption and increasing device longevity (Wanasek Para [0093]).
Additionally, it would have been an obvious modification to try and remove an electrode from the electrode vector (either a superior electrode or a most distal electrode) as required by the claims because before the effective filling date there exists a clinical need to provide an implantable medical system that allows for multi-directional cardiac pacing therapy (as shown from Wanasek above). With the limited number of electrodes there are a finite number of possible solutions for creating vectors for pacing. In this scenario, there are 3 electrodes each with 2 possible electrode vector directions. The nature of providing a pacing system capable of directing stimulation to specific areas with specific strength and magnitude would be beneficial for a patient because a patient may only require a certain level of stimulation pulse for effective treatment, this would limit the instances of overstimulation of the myocardium, thus providing a better quality of treatment for the patient as well as decreasing energy consumption of the system. One of ordinary skill in the art would have pursued this modification with a reasonable expectation of success because turning on and off electrodes in a pacing/sensing system would only require determining which electrodes to turn on and off based on patient specific parameters. 
Regarding claims 13 and 26, Degroot further teaches wherein determining the heart position state of the patient comprises at least one of: 51Docket No.: C00018255.US02/1111-655US01determining that the patient is in an upright posture (Para [0032] “For example, the patient posture may be monitored continuously with the detection criteria set according to the determined patient posture. If the patient is determined to be in a substantially horizontal position, the tachycardia and/or fibrillation NID may be set to a higher number, allowing SubQ ICD 14 more time to accurately detect the heart rhythm, effectively delaying a programmed shock therapy. If the patient is determined to be in 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Haefner (US Patent Publication 2007/0179539 A1) in view of Degroot.
Regarding claim 27, Haefner teaches a method comprising, by processing circuitry of a medical device system (fig. 6C control system 205); modifying a vector comprising at least two of a plurality of electrodes of the medical device system based on the determined heart position state (Para [0065] “An internal and/or external controller acquires composite signals from multiple electrodes” and Para [0066] “Updating the vector to regularly search for the oriented cardiac sense vector may be performed periodically or as otherwise desired. For example, an ITCS device may regularly perform an update of the sense vector used for cardiac discrimination, to keep performance of the ITCS improved and/or optimized. Updating may be useful, for example, when pathology, therapy, posture, or other system or patient change suggests a change in vector to separate the cardiac signal may be useful”); and controlling the medical device system to at least sense a cardiac electrogram or deliver cardiac therapy via the modified vector comprising the at least two of the plurality of electrodes (Para [0010] “The arrangement of the electrodes facilitates controller selection of particular electrodes that provide for sensing of cardiac activity irrespective of positional orientation of the housing within a patient” and Para [0095] “The control system 205 is coupled to shock therapy circuitry 216. The shock therapy circuitry 216 is coupled to the electrode(s) 214 and the can or indifferent electrode 207 of the ITCS device housing. Upon command, the shock therapy 
However, Degroot in a similar implantable medical device system discloses determining a heart position state of a patient (Para [0032] “the tachycardia/fibrillation detection criteria, such as the NID, may be adjusted based on feedback from posture sensor 195. When microprocessor 142 determines that the patient is in a substantially horizontal position, the detection criteria may be adjusted in a way that effectively increases the time required to detect a tachycardia, thereby delaying a shock therapy that is programmed to respond to the detected tachycardia”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Haefner to further include determining a heart position state of the patient as disclosed by Degroot as a way to prevent administering therapy when the patient is in an improper position (i.e. a horizontal position). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Skelton et al. (US Patent Publication 2010/0010391 A1) relates to an implantable medical device that detects the posture state of the patient and automatically adjusts therapy parameters according to the posture state.
Thompson-Nauman et al. (US Patent Publication 2017/0157395 A1) relates to an implantable medical system implanted in the mediastinum of a patient. The device senses cardia electrical signals using sensing vectors between electrodes of the lead and housing. A shock is provided based on the change in pacing vector impedance and sensed cardiac signals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792